Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2019 was filed and is being considered by the examiner.  However, all the submitted NPL documents are not considered because they were listed as video links, not the written articles as required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the steps of: positioning a printed can in front of a laser, the printed can having existing-print on an outer surface of the printed can; irradiating the outer surface of the printed can with laser radiation to remove 10% to 100% of the existing-print from the printed can and thereby form a lightened-printed can; and coating the outer surface of the lightened-printed can with a masking agent to form a blank-reprintable can. This judicial exception is not integrated into a practical application because there were no steps of how to irradiate the outer surface of the printed can with laser radiation to remove 10% to 100% of the existing-print from the printed can and to coat the outer surface of the lightened-printed can. The Alice Corp. Pty. V. CLS Bank Int’l, 573 U.S.__, 134 S. Ct. 2347 (2014) and 2014 Interim Guidance.
Claims 17, 19 and 22 are directed to an abstract idea similar to claim 1.  The additional element(s) (i.e. a non-transitory computer readable storage medium and a processor) are recited at a high level of generality, necessary, routine, or conventional to facilitate the application of the abstract idea.  When considered separately and in combination, the additional element(s) do not add significantly more to the abstract idea.  See Alice Corp. Pty. V. CLS Bank Int’l, 573 U.S.__, 134 S. Ct. 2347 (2014) and 2014 Interim Guidance.
Dependent claims 2-16, 18, 20, 21, 23 and 24, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea, and there are no additional element(s) in the dependent claim to make the claims more than the judicial exception (abstract idea).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thomas et al (US 10,112,257) disclose a coating ablating apparatus for detecting the removal of a coating from a surface using a laser to prevent surface damage.  Simko (US 10,086,597) discloses a method of removing a protective film without damaging the underlying substrate.  Lloyd (US 5,571,335) discloses a .


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853